DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the RCE filed 3 August 2022 and the amendment filed 1 July 2022.
Claims 1-12 and 14-21 are pending. Claims 1, 11, and 20 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-11, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Farivar et al. (US 10474416, patented 12 November 2019, hereafter Farivar) and further in view of Ciano et al. (US 10386985, patented 20 August 2019, hereafter Ciano) and further in view of Uzelac et al. (US 2014/0301250, published 9 October 2014, hereafter Uzelac), and further in view of Khalatian et al. (US 2017/0090853, published 30 March 2017, hereafter Khalatian).
As per independent claim 1, Farivar discloses a method for data processing, comprising:
identifying a user’s interactions with a first user interface of a plurality of user interfaces of an application at a first user device of a plurality of user devices (column 3, line 15- column 4, line 3)
converting the identified user’s interactions with the first user interface of the application into equivalent user interactions with a second user interface of the plurality of user interfaces of the application based at least in part on a configuration of the second user interface of the application at a second user device of the plurality of user devices (column 3, line 36- column 4, line 27)
implementing the equivalent user interactions with the second user interface of the application at the second user device, wherein the configuration of the second user interface of the application at the second user device and a configuration of the first user interface of the application at the first user device are different (column 3, line 15- column 4, line 3: Here, a collaborative environment is disclosed. The first user interface is a shared screen with a second user device. A mapping between the elements of the first interface and the second interface is maintained. This allows for the interactions received in the first interface to be translated and replayed on a second user interface to implement the equivalent interaction at the second device).
Farivar fails to specifically disclose:
identifying a first set of interactions resulting in an action that is specific to a configuration of the first user interface
converting the first set of interactions into a second set of interactions at a second user device associated with a second user by using a first extension to capture the first set of interactions and using a second extension to convert the first set of interactions into the second set of interactions, wherein the second set of interactions are different from the first set of interactions and result in a functionally equivalent version of the action that is specific to the second user interface
implementing the second set of interactions such that the first user device and the second user device such that the first user can collaboratively guide the second user through the application in real-time, wherein the first user is different from the second user
However, Ciano, which is analogous to the claimed invention because it is directed toward mapping patterns across interfaces, discloses:
identifying a first set of interactions resulting in an action that is specific to a configuration of the first user interface (claim 1)
converting the first set of interactions into a second set of interactions at a second user device, wherein the second set of interactions are different from the first set of interactions and result in a functionally equivalent version of the action that is specific to the second user interface (claim 1)
implementing the second set of interactions such that the first user device and the second user device are able to collaboratively utilize the application in real-time (claim 1: Here, a set of interactions occurring at a first interface are mapped. These mappings then allow for the conversion of the interactions from a first interface to interactions on the second user interface)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ciano with Farivar, with a reasonable expectation of success, as it would have enabled for a plurality of users to interact while having disparate interfaces. This would have allowed each user the flexibility to customize their interface based upon their specific preferences while maintaining the ability to collaborate with other users.
Additionally, Uzelac, which is analogous to the claimed invention because it is directed toward translating interactions from a first client device to interactions at a second client device, discloses a firs extension to capture the first set of interactions and using a second extension to convert the first set of interactions into the second set of interactions (paragraph 0008: Here, an API translations interactions received at a device for use in collaborating with a second separate device). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Uzelac with Farivar, with a reasonable expectation of success, as it would have allowed a user to map interactions between devices in a collaboration environment. This would have allowed for users having different device/interfaces to view substantially similar interactions across devices.
Finally, Khalatian, which is analogous to the claimed invention because it is directed toward co-browsing, discloses the first user device and the second user device such that the first user can collaboratively guide the second user through the application in real-time, wherein the first user is different from the second user (paragraph 0088). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Khalatian with Farivar, with a reasonable expectation of success, as it would have enabled for user guided co-browsing. This would have provided a user the advantage of guiding user while maintaining different interface layouts.
As per dependent claim 6, Farivar discloses the method further comprising:
identifying the first set of interactions at the first user device, wherein the first set of interactions include application security checks (column 4, lines 28-51: Here, a password is used for security) and client-side validations (column 4, lines 28-51: Here, the user device is anonymized)
transmitting the first set of interactions of the application at the first user device to a server in communication with the first user device and the second device (column 12, lines 47-57)
converting the first set of interactions at the first user device into equivalent actions of the application at the second device (column 3, line 15- column 4, line 3)
performing, on behalf of the second user device, the second set of interactions at the second interface (column 3, line 15- column 4, line 3)
Farivar fails to specifically disclose converting the first set of interactions into the second set of interactions at the second user device. However, Ciano discloses converting the first set of interactions into the second set of interactions at the second user device (claim 1). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ciano with Farivar, with a reasonable expectation of success, as it would have enabled for a plurality of users to interact while having disparate interfaces. This would have allowed each user the flexibility to customize their interface based upon their specific preferences while maintaining the ability to collaborate with other users.
As per dependent claim 7, Farivar discloses the method further comprising:
establishing a direct communication connection between the first user device and the second user device (column 4, line 28-51)
transmitting, from the first device to the second device, one of the first set of interactions with the first user interface of the application of the second set of interactions with the second user interface of the application (column 4, lines 28-51)
As per dependent claim 8, Farivar discloses wherein establishing the direct communication connection between the first device and the second device comprises one or manually configuring parameters of the direct communication connection between the first device and the second device or dynamically discovering the parameters of the direct communication connection between the first device and the second device (column 4, lines 28-51).
As per dependent claim 9, Farivar discloses wherein establishing the direct communication connection between the first device and the second device comprises establishing the direct communication connection between the first user device and the second device via a server in communication with the first device and the second device (column 12, lines 47-57).
As per dependent claim 10, Farivar discloses transmitting data from the server to the second user device, wherein the data is associated with one or more of the first device, the second device ,the application, actions of the application at the first user device, the first set of interactions with the first user interface of the application at the first device, or the second set of interactions with the second user interface of the application at the second device (column 12, lines 47-57).
	With respect to independent claim 11, the applicant discloses the limitations substantially similar to those in claim 1, and the same rejection is incorporated herein. Farivar discloses a processor (Figure 3, item 320) and a memory coupled to the processor (Figure 3, item 330).
	With respect to claims 16-19, the applicant discloses the limitations substantially similar to those in claims 6-9, respectively. Claims 16-19 are similarly rejected.
	With respect to claim 20, the applicant discloses the limitations substantially similar to those in claim 1. Claim 20 is similarly rejected.
	As per dependent claim 21, Farivar and Ciano disclose the limitation similar to those in claim 1, and the same rejection is incorporated herein. Farivar fails to specifically disclose converting, in real-time, one or more display options of the application from a first language associated with the first user interface to a second language associated with the second user interface.
	However, the examiner takes official notice that converting, in real-time, between a first language and a second language was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Farivar, with a reasonable expectation of success, as it would have enabled a user having a display in one written language to communicate with a user having a display in a second written language. This would have improved communications between users having different languages displayed.

Claims 2-5, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Farivar, Ciano, Uzelac, and Khalatian and further in view of Barak et al. (US 2018/0234545, published 16 August 2018, Barak).
As per dependent claim 2, Farivar, Ciano, Uzelac, and Khalatian discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Farivar discloses identifying the first set of interactions with the first user interface of the application, the first set of interactions with the first user interface of the application, and wherein implementing the second set of interactions with the second interface of the application comprises implementing the second set of interactions with the second user interface of the application (column 3, line 15- column 4, line 3).
Farivar fails to specifically disclose the use of extensions. However, Barak discloses use of a browser extension to provide assisted communication (paragraph 0026). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Barak with Farivar, with a reasonable expectation of success, as it would have provided a means for implementing assisted browsing between browsers. This would have provided the ability to assist a user in displaying contents within a browser.
As per dependent claim 3, Farivar, Ciano, Uzelac, Khalatian, and Barak disclose the limitations similar to those in claim 2. Barak discloses wherein each of the first and the second extension comprise an extension injected into a browser by a server or a browser extension (paragraph 0026). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Barak with Farivar, with a reasonable expectation of success, as it would have provided a means for implementing assisted browsing between browsers. This would have provided the ability to assist a user in displaying contents within a browser.
As per dependent claim 4, Farivar, Ciano, Uzelac, Khalatian, and Barak disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Farivar discloses transmitting one of the first set of interactions with the first user interface of the application or the second set of interactions with the second user interface of the application (column 3, line 15- column 4, line 3).
As per dependent claim 5, Farivar, Ciano, Uzelac, Khalatian, and Barak disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Farivar discloses wherein transmitting one of the first set of interactions with the first user interface of the application or the second set of interactions with the second user interface of the application comprises transmitting one of the first set of interactions with the first user interface of the application or the second set of interactions with the second user interface of the application via a server in communication with the first device and the second device (column 4, lines 28-51).
With respect to claims 12 and 14-15, the applicant discloses the limitations substantially similar to those in claims 2 and 4-5, respectively. Claims 12 and 14-15 are similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Farivar, Ciano, Uzelac, and Khalatian.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144